EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-11 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-11 directed to an invention non-elected without traverse.  Accordingly, claims 9-11 have been cancelled.
Allowable Subject Matter
Claims 1-7, 12-14, 16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Flax (US 3,450,043) teaches a process of forming a powder film via electrostatic spraying (Abst.) comprising the steps of: filling an opening with a powder by brushing the powder into the opening (i.e. claimed rubbing), the opening being in the same shape as the film to be formed and the opening facing the substrate on which the film will be formed (Figs. 1-5; 2:40-3:4); and forming the powder film by charging the powder and generating an electric field between the opening and the substrate which causes the powder to move from the opening to the substrate (2:40-3:4; Fig. 2-5).  Flax further teaches that the powder filling member comprises a porous body (20) and a mask covering the porous body (22) wherein the mask includes the opening (22) and faces the substrate (Figs. 2, 4; 2:40-3:4), but fails to teach that the mask opening is covered to prevent powder from falling out or that the opening is filled with powder by passing powder through the porous body from the opposite side of the opening.


None of the cited art fairly teaches or suggests that the opening is filled with powder by passing powder through the porous body from the opposite side of the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712